 STANDARD FITTINGS CO.Standard FittingsCompanyandOil,Chemical andAtomicWorkersInternationalUnion,AFL-CIO, and its Local 4-555. Case 15-CA-97157 August 1987DECISION AND ORDERBY CHAIRMAN DOTSON ANDMEMBERSJOHANSEN AND BABSONOn 14 May 1987 Administrative Law Judge J.Pargen Robertson issued the attached decision. TheRespondent filed exceptions and a supporting brief,and the General Counsel filed a brief in support ofthe judge's decision.The National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panel.The Board has considered the decision and therecord in light of the exceptions and briefs and hasdecided to affirm the judge's rulings, findings, andconclusions, to modify his remedy,' and to adoptthe recommended Order.ORDERThe National LaborRelations Board adopts therecommendedOrder of theadministrative lawjudge andorders thattheRespondent,StandardFittingsCompany,Opelousas,Louisiana,itsoffi-cers,agents,successors,and assigns,shall take theactionset forth in the Order.1In accordance with our decisioninNewHorizonsfor theRetarded,283 NLRB 1173(1987), interest on and after 1 January 1987 will be com-puted at the"short-term Federal rate" for the underpayment of taxes asset out in the 1986 amendmentto 26 U S C §6621 Interest on amountsaccrued prior to 1 January 1987 shall be computed in accordance withFlorida Steel Corp,231 NLRB 651 (1977)Charlotte N.White, Esq.,for the General Counsel.Lawrence J Molony, Esq.,of Metarie, Louisiana, for theRespondent.James E. Bergeron, Esq.,of Marrero, Louisiana, for theCharging Party.DECISIONSTATEMENT OF THE CASEJ.PARGEN ROBERTSON,Administrative Law Judge.This case was heard in Opelousas,Louisiana,on 12 Feb-ruary 1987.The complaint was filed on 14 January 1987pursuant to a charge filed on 15 July 1985. Respondent,in its answer,admitted that it is an employer engaged inmanufacturing and distributing forged steel and pipefit-tings, that its operations include a facility in Opelousas,Louisiana,that it has satisfied the Board's jurisdictionalstandards during representative periods, and that it is,and has been,an employer within the meaning of Section2(2), engaged in commerce within the meaning of Sec-tion 2(6) and(7) of the Act.Respondent also admitted285that the Union is, and has been at material times, a labororganization within the meaning of Section 2(5) of theAct.Additionally, Respondent admitted the following:All production and maintenance employees, in-cluding packers and inspectors, at the Employer'sOpelousas, Louisiana, plant, excluding professionalemployees, office clerical employees,watchmen,guards and supervisors as defined in the Act, consti-tute a unit appropriate for the purposes of collectivebargaining within the meaning of Section 9(b) of theAct.On or about 4 January 1973 a majority of Re-spondent's employees in the appropriate unit de-scribed above, by secret ballot election conductedunder the supervision of the Regional Director ofthe Board's 15th Region, designated and selectedtheUnion as their representative for purposes ofcollective bargaining with the Respondent, and onor about 12 January 1973, the Regional Directorcertified the Union as the exclusive bargaining rep-resentative of all employees in said unit.At all times since on or about 4 January 1973, theUnion has been, and is now, the representative forthe purposes of collective bargaining of a majorityof the employees in the unit described above and byvirtue of Section 9(a) of the Act has been, and isnow, the exclusive representative of all employeesin said unit for the purposes of collective bargainingwith respect to rates of pay, wages, hours of em-ployment, and other terms and conditions of em-ployment.Following the Union's certification, the Unionand Respondent entered into successive collective-bargaining agreements establishing the rates of payand terms and conditions of employment of the em-ployees in the above-described unit, one of suchagreements being effective from the 1st day ofMarch 1984 until 12:01 a.m. on the 1st day ofMarch 1986.Pursuant to Article VI, Appendix "A" of the 1March 1984 collective-bargaining agreement, theemployees in the above-described bargaining unitwere to receive a wage increase of 35 cents perhour across the board on 1 March 1985.In its answer Respondent denied the complaint allega-tions that it has, since about 1 March 1985, refused tobargain with the Union in that it unilaterally withhelduntil about 30 September 1985 a 35-cent-per-hour wageincrease.The record evidence developed that Respondent hasexperienced financial difficulties for the past severalyears due, at least in part, to the depressed oil and gasindustry. Respondent has continued to lose money since1982.On 20 February 1985, Respondent's president, ErwinDavlin,met with the Union's negotiating committee.Davlin asked the committee to permit Respondent todelay implementing the collective-bargaining agreement's1March 1985, 35-cent-per-hour wage increase and to285 NLRB No. 40 286DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDimpose a 5-percent pay reduction on unit employees fora period of 9 months. Davlin told the committee that Re-spondent's financial difficulties necessitated his proposaland in the absence of agreement by the Union, Respond-ent would have to either impose a "payroll reduction," a"massive layoff," a reduction "from 40 to 30 or 32hours" per week, or Respondent would have to file forChapter 11 bankruptcy.The committee requested, and Davlin agreed, thatunion auditors examine Respondent's financial records.The auditors confirmed that the financial records showedthe Respondent was losing money.On 6 March 1985, the committee met with Davlin.The committee offered to accept a 6-month delay in the35-cent-per-hour wage increase with no other changes inthe contract, subject to ratification by the local unionmembers. Davlin accepted the Union's counterproposal.On 14 March Respondent's original proposal and thecommittee's 6-month counterproposal were presented tothe members present in the Local Union's regular month-lymeeting. The members voted 97 to 22 to reject theunioncommittee counterproposal.On 15 March, Davlin called the committee membersinto his office. Among other things, Davlin told the com-mittee that he was going to talk with the union member-ship.During the week beginning 18 March 1985, Davlinheld two series of meetings with the unit employees.During 18 and 19 March and again on 21 and 22 March,the employees were addressed in separate groups of ap-proximately 20 employees. The sessions included eachemployee first on either 18 or 19 March and again oneither 21 or 22 March.During the first meetings, 18 and 19 March, Davlin ex-plained Respondent's financial situation and why it wasimportant for Respondent to delay the contractual wageincrease.During thesecond session,on 21 and 22 March,Davlin told the employees that each employee wouldhave a choice of demanding the wage increase in whichcase it would be necessary to reduce that respective em-ployee's hours from 40 hours to 30 hours per week; orpermittingRespondent to delay the pay increase inwhich case that employee could continue to work hisregular 40 hours per week.A small group of employees refused to waive theirwage increase and those employees were required towork 30-hour weeks. As to all but some 12 to 16 em-ployees who worked the reduced hours, Respondent de-layed the contractual 35-cent-per-hour wage increasefrom March until 1 October 1985.Respondent's personnel manager, Harold Martin, ad-mitted that the local union committee chairman, EliNorman, told the employees that Davlin's actions duringthe meetings of the week of 18 March were illegal.ConclusionThe issue presented here is may an employer legallydelay implementation of the terms of an existing bargain-ing agreement absent consent from the Union. Unfortu-nately, from Respondent's standpoint, the law is clearthat a party may not escape its obligations under a col-lective-bargaining agreement because of financial difficul-ties(Manley Truck Line, 271NLRB 679 (1984);A & WFoods,276 NLRB 129 (1985)).Moreover, by making its counterproposal to Respond-ent, the Union did not incur an additional bargaining ob-ligation(Herman Bros.,273 NLRB 124 (1984);A & WFoods,supra).At the time of Respondent's 20 February meeting withtheUnion, Respondent was faced with an obligationunder the existing collective-bargaining agreement to in-creasewages 35-cents-per-hour on 1March 1985. Al-though the Union illustrated sensitivity to Respondent'sfinancial plight, the Union was not obligated to agree toany change in the contract.The Union, in an effort toassistRespondent, made acounterproposal, but, as shown above, that counterpro-posalwas subject to ratification by the membership.After the membership rejected the counterproposal, theRespondent initially asked the Union to call a specialmeeting. That request was rejected by the local commit-tee.However, on 18 March 1985, the Union offered tocall a special meeting.At that time Respondent, throughitspresident, rejected the Union's offer to hold a specialmeeting.Subsequently, as shown above, Respondent made nofurther effort to work through the Union. The recordfailed to show that Respondent had reached impasse initsnegotiations with the Union. Instead of continuing totalkwith the Union and despite objections from EliNorman, Davlin heldmeetingswith the employees andeventually required each employee to elect to work atreduced hours or to waive the 35-cent increase.Respondent was not justified in turning away from theUnion and negotiating directly with its employees duringtheweek of 18 March 1985(Rath Packing Co., 275NLRB 255 (1985)).Respondent cited, inter alia,LetterCarriers (PostalService),232 NLRB 263 (1977), enfd. 595 F.2d 808 (D.C.Cir. 1979), in arguing that the Union acted illegally inprohibiting nonmembers from voting on ratification ofthe Union's counterproposal.Perhaps if Respondent and the Union had agreed to areferendum on whether the employees wanted reducedhours or deferral of the 35-cent increase, theLetter Car-rierscase would be apposite. However, that is not whatdeveloped here.In the instant case, Respondent purposed a midtermchange inthecollective-bargainingagreement.TheUnion was under no obligation to agree to anything.However, the Union did make a counterproposal in aneffort to assist Respondent. That complete counterpro-posal called for a deferral of the 35-cent raiseprovidedthe deferral was ratified by the membership. The Re-spondent agreed to the Union's counterproposal.Under those circumstances, I do not find that non-unionmember employees were improperly excludedfrom voting. The Union was not obligated to let anyonevote.However, as part of its counterproposal to Re-spondent, the Union required ratification by the unionmembership. Respondent agreed to that counterproposal.Therefore, Respondent is now estopped from questioning STANDARD FITTINGS CO.287the propriety of the counterproposal. Moreover, I findthat the Union did not improperly deprive nonmembersof voting rights. Neither members nor nonmembers havea right to vote on union proposals. The inclusion of aright to ratification created only a contractual right. Nei-ther members nor nonmembers ever had a legal right tovote.CONCLUSIONS OF LAW1.Respondent is an employer engaged in commercewithin the meaning of Section 2(6) and (7) of the Act.2.The Union is a labor organization as defined in Sec-tion 2(5) of the Act.3.Respondent by unilaterally withholding a 35-cent-per-hour increase from unit employees during the period1March through 30 September 1985, engaged in con-duct violative of Section8(a)(1) and(5) of the Act.4.The aforesaid unfair labor practices are unfair laborpractices affecting commerce within the meaning of Sec-tion 2(6) and (7) of the Act.THE REMEDYHaving found that Respondent has engaged in certainunfair labor practices in violation of Section8(a)(1) and(5) of the Act, I shall order it to cease and desist there-from and to take certain affirmative action designed toeffectuate the policies of the Act.Having found that the Respondent has illegally with-held a 35-cent-per-hour wage increase from unit employ-ees for the period 1 March through 30 September 1985, Ishall order Respondent to make unit employees whole'for any loss of earnings they suffered as a result of Re-spondent's unlawful action. Backpay shall be computedin the mannerprescribed inOgle Protection Service,183NLRB 682 (1970), with interest as prescribed inFloridaSteel Corp.,231 NLRB 651 (1977).1On these findings of fact and conclusions of law andon the entire record, I issue the following recommend-ed2ORDERThe Respondent,Standard FittingsCompany,Opelou-sas,Louisiana,its officers,agents,successors,and assigns,shall1.Cease and desist from(a) Refusing to bargainwith Oil,Chemical and AtomicWorkers International Union,AFL-CIO,and its Local4-555,as the exclusivecollective-bargaining representa-tive for the employees in the below-described bargainingunit,by unilaterally withholding a wage increaseprovid-ed in its collective-bargaining agreement:All production and maintenance employees,includ-ing packers and inspectors,at the Employer's Ope-lousas,Louisiana,plant, excluding professional em-iSee generallyIsis Plumbing Co.,138 NLRB 716 (1962).2If no exceptionsare filed as provided by Sec 102 46of the Board'sRules and Regulations,the findings,conclusions,and recommendedOrder shall,as provided in Sec 102 48 of the Rules, be adopted by theBoard andallobjections to them shall be deemed waived forallpur-poses.ployees,officeclericalemployees,watchmen,guards and supervisors as defined in the Act.(b) In any like or relatedmanner interferingwith, re-straining,or coercing employees in the exercise of therights guaranteed them by Section 7 of the Act.2.Take the following affirmative action necessary toeffectuate the policies of the Act.(a)Make each employee in the bargaining unit wholefor any loss of earnings, plus interest, he or she sufferedby reason of Respondent's illegal action.(b)Preserve and, on request, make available to theBoard or its agents for examination and copying, all pay-roll records, social security payment records, timecards,personnel records and reports, and all other records nec-essary to analyze the amount of backpay due under theterms of this Order.(c) Post at its Opelousas, Louisiana facility, copies ofthe attached notice marked "Appendix."3 Copies of thenotice, on forms provided by the Regional Director forRegion 15, after being signed by the Respondent's au-thorized representative, shall be posted by the Respond-ent immediately upon receiptand maintainedfor 60 con-secutive days in conspicuous places including all placeswhere notices to employees are customarily posted. Rea-sonable steps shall be taken by the Respondent to ensurethat the notices are not altered, defaced, or covered byany other material.(d)Notify the Regional Director in writing within 20days from the date of this Order what steps the Re-spondent has taken to comply.S If this Order is enforced by a judgment of a United States court ofappeals,the words in the notice reading "Posted by Order of the Nation-alLaborRelations Board" shall read "Posted Pursuant to a Judgment ofthe United States Court of Appeals Enforcing an Order of theNationalLabor Relations Board "APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentThe NationalLaborRelations Board has found that weviolated the National Labor Relations Act and has or-dered us to post and abide by this notice.WE WILL NOT refuse to bargain with the Oil,Chemi-cal and Atomic Workers International Union,AFL-CIO,and its Local 4-555 as exclusive collective-bargainingrepresentative of the employees in the below-describedbargaining unit,by unilaterallywithholding a 35-cent-per-hour pay increase provided in our collective-bargain-ing agreement with the Union:All production and maintenance employees,includ-ing packers and inspectors,at the Employer's Ope-lousas,Louisiana, plant,excluding professional em-ployees,officeclericalemployees,watchmen,guards and supervisors as defined in the Act. 288DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDWE WILL NOT in any like or related manner interferelegal action in withholding the 35-cent-per-hour pay in-with,restrain,or coerce you in the exercise of the rightscrease.guaranteed you by Section 7 of the Act.WE WILL make all bargaining unit employees wholeSTANDARD FITTINGS COMPANYfor all loss of earnings they suffered by reason of our il-